IN TI~IE SUPREME COURT OF TI-[E STATE OF DELAWAR.E

LAURA HARRIS,
No. 587, 2015 and 588, 2015
Respondent Below,
Appellant,

Court Below - Family Court

v. of the State of Delaware

DIVISION OF FAMILY SERVICES,
and COURT APPOINTED SPECIAL
ADVOCATE,

File Nos. 15-0 l-03TS
15-01-02TS

Petition Nos. 15-02338
Petitioners Below, 15-02332

Appel lees.

¢0>¢0?¢03¢-0'3€-0’3:0';¢-10’3¢0’>¢0‘§¢03¢03¢0'3¢0'>

Submitted: June 15, 2016
Decided: June 28, 2016

Before HOLLAND, VALIHURA and VAUGHN, Justices.
0 R D E R

This 28"‘ day of June, 2016, the Court having considered this matter on the
briefs filed by the parties has determined that the frnaljudgments of the Family Court
should be affirmed on the basis of and for the reasons assigned by the Family Court
in its order dated October 15, 2015 in File No. 15-01-03TS, Petition No. 15-02338
and its order dated October 15, 2015 in File No. l5-01-02TS, Petition No. 15-02332.

NOW, TI-IEREFORE, IT IS I-{EREBY ORDERED that the judgment of the
Fami1y Court be, and the same hereby is, AFFIRMED.

BY TI-[E COURT:

"""~r

1a

§ stice